Citation Nr: 0514709	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  93-23 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a neck disability, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased for atrophy of the salivary 
glands with impairment of mastication, currently evaluated as 
30 percent disabling.

4.  Entitlement to a compensable initial rating for 
diminished sense of smell.

5.  Entitlement to a compensable initial rating for 
diminished sense of taste.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1983 until March 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1992 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Atlanta, Georgia.

This appeal was previously before the Board in September 
1995, February 1998 and November 2003.  On those occasions, 
remands were ordered to accomplish further development.  


FINDINGS OF FACT

1.  The veteran's neck disability is manifested by complaints 
of pain, cramping and spasms; objectively on examination, 
there was an obvious loss of soft tissue, some limitation of 
motion and normal neurologic findings.

2.  The veteran's right shoulder disability is manifested by 
complaints of stiffness, soreness and weakness, with limited 
motion; objectively, there is soft tissue deficit as to the 
right trapezius region, with limited motion and loss of right 
upper extremity strength.  

3.  The veteran's atrophy of the right salivary glands 
disability involves complaints of dry mouth, sore throat, 
difficulty raising his voice, and a need to drink water 
frequently; objectively there was decreased saliva 
production, causing impairment of mastication, but not 
showing that an all-liquid diet was required.  

4.  The objective evidence obtained on examination does not 
reveal a complete loss of sense of smell.  

5.  The objective evidence obtained on examination does not 
reveal a complete loss of sense of taste.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for a neck disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 5290, 4.73, 
Diagnostic Code 5323 (2004).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for a right shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5201 (2004).

3.  The criteria for entitlement to an initial rating in 
excess of 30 percent for atrophy of the salivary glands with 
impairment of mastication have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.124a Diagnostic Code 8209 (prior to June 10, 1999); 
38 C.F.R. § 4.114, Diagnostic Code 7200-7203 (2004).

4.  The criteria for entitlement to an initial compensable 
rating for diminished sense of smell have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.124a Diagnostic Code 8209 (prior to June 
10, 1999); 38 C.F.R. § 4.87a, Diagnostic code 6275 (2004).

5.  The criteria for entitlement to an initial compensable 
rating for diminished sense of taste have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.124a Diagnostic Code 8209 (prior to June 
10, 1999); 38 C.F.R. § 4.87a, Diagnostic Code 6276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

VA letters issued in December 2002 and February 2004 apprised 
the appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield, 19 Vet.App. at -, slip op. at 
26-28, 2005 WL 957317.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's post-service reports of VA treatment and 
examination.  Moreover, a transcript of the veteran's October 
1991 personal hearing before the RO is of record.  Finally, 
the claims folder contains additional statements in support 
of the veteran's claim.

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations

Disability evaluations- in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Moreover, an appeal from the initial assignment of a 
disability rating, such as in the case of the veteran's 
claims of entitlement to increased ratings for atrophy of the 
salivary glands and diminished senses of smell and taste, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

I.  IR- neck disability

Procedural background

In an October 1989 rating decision, the veteran was granted 
separate service connection for status post modified radical 
neck dissection with right upper extremity weakness (major 
arm).  He was assigned a 30 percent evaluation pursuant to 
Diagnostic Code 5323-5301, effective December 1, 1990.  The 
veteran did not appeal that determination.

In August 1991, the veteran requested an increased rating for 
his service-connected 
status post modified radical neck dissection with right upper 
extremity weakness.  The April 1992 rating decision on appeal 
which implemented a RO Hearing Officer's Decision dated in 
March 1992, continued the veteran's 30 percent evaluation.  

The matter ultimately came before the Board in September 
1995, and following additional development, again in February 
1998.  At that time, the Board issued another remand 
instructing the RO to consider whether separate ratings were 
warranted for the veteran's service-connected neck and right 
upper extremity injuries.  In a January 2003 supplemental 
statement of the case rating decision, the RO granted 
separate service connection for a neck condition, and 
assigned a noncompensable evaluation under Diagnostic Code 
5399-5323, effective from August 8, 1991.  That rating was 
subsequently increased to 20 percent disabling (effective 
back to August 1991) in a September 2004 rating action.  

Because the higher rating awarded in the September 2004 
rating decision represents  less than the maximum available 
benefit, it does not abrogate the pending appeal. AB v. 
Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board will 
proceed with appellate review of the propriety of the 
assigned rating.

Factual background

The veteran was examined by VA in September 1991.  He 
complained of difficulty moving his neck.  He also had cramps 
in the muscles of his neck.  Additionally, there was a numb 
sensation on the left side of his neck.

Objectively, there were two scars on the right side of the 
neck due to cancer surgery.  There was extensive muscle loss 
on that side as well.  The examiner specifically noted marked 
tissue loss on the right side of the neck anteriorly.  The 
muscle was not penetrated.  Strength of the neck muscles was 
affected.  Movement was normal, however, though the veteran 
turned to the right side slightly slower than to the left.  
There was no evidence of pain or muscle hernia.  

In October 1991, the veteran offered testimony before the 
undersigned.  He reported cramps around his neck on both 
sides.  

The veteran was again examined by VA in February 1992.  He 
complained of right neck pain which he described as a 
constant soreness.  He also had occasional spasms in the neck 
area.  No objective orthopedic findings were noted, as the 
examination primarily concerned sinus disabilities.  

The veteran was next examined by VA in September 1996.  At 
that time, it was noted that the veteran had an obvious right 
neck deformity secondary to a radical neck dissection.  The 
11th cranial nerve was absent on the right with compensatory 
hypertrophy of some of the intrinsic neck musculature.  There 
were no masses or lymphadenopathy on the left side.  The neck 
was firm and woody to palpation bilaterally, consistent with 
radiation changes.  A CT scan of the right side of the head 
was unremarkable.

In November 1998, the veteran was again examined by VA.  He 
stated that since his cancer surgery, he had experienced many 
problems with cramps and pain in the lower neck area on the 
right side.  He also complained of a numb feeling over the 
surgical scar, causing sharp neck cramps.  There was also 
pain toward the base of his neck.  His symptoms occurred 
randomly and were exacerbated by heavy lifting.  Despite his 
pain complaints, he denied significant limitation of neck 
motion.  

Objectively, there was obvious loss of soft tissue on the 
right side of the neck.  On palpation, no obvious tenderness 
was elicited and no obvious lumps were detected.  There was 
no adenopathy over the right cervical area.  Flexion of the 
neck was possible up to 70 degrees and extension up to 40 
degrees.  Lateral rotation was possible up to 90 degrees 
bilaterally.  Lateral flexion was possible up to 50 degrees 
bilaterally.  There was no tenderness with range of motion.  

In closing, the VA examiner commented that the veteran's neck 
motion was unrestricted.  He noted that the veteran had neck 
tenderness related to muscle cramps, but observed that no 
specific tenderness was elicited during passive motion of the 
neck in all planes.  

The veteran was most recently examined by VA in May 2004.  He 
reported constant numbness in the neck region on the right 
side.  He also experienced neck cramping.  The neck would 
spasm a few times each day.  Certain weather conditions 
exacerbated his symptomatology and caused shooting pain down 
his right arm.  He also reported flare-ups once every week or 
two.  They lasted for about 2 days in duration and made it 
difficult for the veteran to work.  He denied significant 
degradation in his condition with repetitive motion.  He 
occasionally took Tylenol for baseline pain.  

Upon physical examination, an obvious soft tissue deficit was 
indicated as to the right side of the neck.  Many of his 
paracervical muscles had been removed.  There were no open 
wounds and no brace or orthotic was used.  The veteran was 
able to ambulate without any problems.  

Regarding range of motion, the veteran had forward flexion 
from 0 to 45 degrees.  He had extension from 0 to 20 degrees.  
Left lateral flexion was from 0 to 30 degrees, and right 
lateral flexion was from 0 to 40 degrees.  Rotation was from 
0 to 10 degrees on the left and from 0 to 80 degrees on the 
right.  

Following the objective examination, the veteran was 
diagnosed with massive soft tissue defect in the right 
cervical region.  X-rays showed no obvious cervical 
degenerative disc disease.  Neurologically, the reflexes of 
the upper extremities were 2+ and symmetric in the biceps, 
brachioradialis and triceps muscles.  

Analysis

The veteran is presently assigned a 20 percent evaluation for 
a neck disability.  It appears that the January 2003 
supplemental statement of the case rating decision which 
initially assigned a separate rating for a neck disability 
did so pursuant to Diagnostic code 5323 (Muscle Group XXIII).  
However, the most recent rating decision, dated in September 
2004, appears to consider the veteran's neck disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, for cervical strain.  
Prior to September 26, 2003, the criteria for cervical spine 
limitation of motion, under 38 C.F.R. § 4.71, Diagnostic Code 
5290 (as in effect prior to September 26, 2003) is also for 
consideration.  Such codes are found to have relevance, and 
the criteria of each will be considered in the discussion 
that follows.

Before proceeding further, the Board points out that the laws 
and regulations concerning muscle injuries have undergone 
revision during the pendency of this appeal.  Changes to the 
regulations for evaluating muscle injuries were effective 
July 3, 1997.   After reviewing and comparing the current and 
previous versions of the diagnostic code, the Board concludes 
that no substantive changes were made.  The revised 
regulations, as finally issued, were consistent with VA's 
intention, as expressed in the published proposal to amend, 
to condense and clarify the regulations rather than 
substantively amend them.  See, 62 Fed. Reg. 30235 (June 3, 
1997) and 58 Fed. Reg. 33235 (June 16, 1993).  Thus, in the 
interests of simplicity, the Board may contemplate only the 
current criteria without prejudicing the veteran. 

As previously noted, Diagnostic Code 5323 concerns Muscle 
Group XXIII.  Specifically, this muscle group affects 
movements of the head, and includes the suboccipital, lateral 
vertebral and anterior vertebral muscles, located on the side 
and back of the neck.  Under Diagnostic Code 5323, a 20 
percent disability evaluation is warranted where the evidence 
demonstrates moderately severe muscle disability.  A 30 
percent evaluation applies for severe muscle disability.   

As seen above, Diagnostic Code 5323 makes reference to 
varying levels of severity of muscle disability (e.g., 
slight, moderate, moderately severe, severe).  A further 
description of what these levels of severity signify is set 
forth in 38 C.F.R. § 4.56 (2004).

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (I) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (I) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

In the present case, the competent evidence does not 
establish severe impairment of the Group XXIII muscles.  For 
example, while there is soft tissue loss on the right side of 
the neck, there was no showing that the remaining muscles are 
soft or flabby, or that they swell and harden abnormally in 
contraction.  Additionally, severe impairment of function is 
not shown.  To the contrary, the veteran had forward flexion 
from 0 to 45 degrees, extension from 0 to 20 degrees.  His 
lateral flexion was only slightly dimished on the right as 
compared to the left.  Rotation was more significantly 
limited on the right as compared to the left, but such 
limitation was considered in the assignment of the current 20 
percent evaluation for moderate muscle disability.  

In further finding that the veteran's neck disability does 
not involve severe muscle impairment, the Board notes the 
absence of ragged, depressed and adherent scars on muscle 
group in question.  As this is not a shrapnel wound case, 
there were no scattered foreign bodies.  Moreover, there was 
no demonstration of diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  The evidence 
also fails to indicate adaptive contraction of an opposing 
group of muscles.  The evidence does show atrophy of the 
shoulder muscles.  However, the overwhelming weight of the 
evidence confirms that the presently assigned 20 percent 
evaluation for a neck disability is appropriate and that a 
higher rating based on muscle impairment is not justified 
under Diagnostic Code 5323.  

The Board will now consider whether a rating in excess of 20 
percent is warranted on the basis of limitation of cervical 
spine motion.  In this vein, it is observed that the criteria 
pertaining to spine disabilities have twice undergone 
revision during the pendency of this appeal.  The first 
change, pertaining to intervertebral disc syndrome only, was 
effective September 23, 2002.  Subsequently, the general 
rating formula for all disabilities of the spine was amended 
effective September 26, 2003.  

After reviewing the claims file, the Board finds that the 
veteran's neck disability does not involve intervertebral 
disc syndrome.  Indeed, x-rays taken in conjunction with the 
veteran's May 2004 VA examination showed no obvious 
degenerative disc disease of the cervical spine.  Moreover, 
the objective evidence fails to show neurological 
symptomatology such as to warrant evaluation by analogy per 
38 C.F.R. § 4.20.  As such, the Code sections concerning 
intervertebral disc syndrome need not be discussed in the 
adjudication of the veteran's appeal and the amendments to 
the rating schedule effective September 23, 2002, are of no 
relevance here.  Only the latter revisions, effective 
September 26, 2003, are for consideration.  

Prior to September 26, 2003, limitation of motion of the 
cervical spine was rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  Under that Code section, a 20 percent evaluation 
applies where the evidence shows moderate limitation of 
motion.  The next-higher 30 percent rating is warranted for 
severe limitation of motion.  

After a review of the objective evidence, the Board finds 
that the veteran's disability picture is more accurately 
characterized as involving only moderate, and not severe, 
limitation of motion of the cervical spine.  Indeed, while 
the evidence shows pain and loss of strength as to the right 
side of the neck, range of motion has not been severely 
affected.  Indeed, upon VA examination November 1998, the 
veteran had flexion of the neck up to 70 degrees.  He had 
extension up to 40 degrees.  Lateral rotation was possible up 
to 90 degrees bilaterally.  Lateral flexion was possible up 
to 50 degrees bilaterally.  Moreover, there was no tenderness 
with range of motion such as to justify an increase on the 
basis of additional functional limitation due to pain, 
weakness, fatigability or incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

Based on the foregoing, Diagnostic Code 5290 does not provide 
a basis for a rating in excess of 20 percent for a cervical 
spine disability.  Moreover, there are no other Code sections 
under which a higher evaluation could be granted for the 
period prior to September 26, 2003.  

Effective September 26, 2003, the diagnostic criteria 
pertinent to spinal disabilities in general were revised.  
Under the new provisions, a 20 percent evaluation is 
warranted in the following circumstances: where forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees; or, where the combined range of 
motion of the cervical spine was not greater than 170 
degrees; or where there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 30 percent rating is warranted where forward 
flexion of the cervical spine is 15 degrees or less, or there 
is favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is warranted where the evidence 
demonstrates
unfavorable ankylosis of the entire cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 (as in effect from 
September 26, 2003).

Here, the objective evidence fails to establish favorable or 
unfavorable ankylosis of the entire cervical spine.  On VA 
examination in May 2003, the veteran had cervical spine 
forward flexion to 45 degrees, clearly 30 degrees beyond the 
restriction of motion contemplated for a 30 percent rating.  
Thus, the criteria for the next-higher rating under the 
general rating formula for diseases and injuries of the spine 
have not been met.  Moreover, even when accounting for 
additional functional limitation due to factors such as pain 
and weakness, it cannot be found that the veteran's 
disability picture more closely approximates the next higher 
rating.  Indeed, upon VA examination in May 2004, the veteran 
did not wear a brace or orthotic for his right neck 
disability and he further reported that his neck motion was 
not generally diminished by repetitive motion.  He also 
reported he only occasionally took Tylenol for baseline pain.

In conclusion, then, the 20 percent evaluation currently 
assigned for the veteran's neck disability is appropriate and 
there is no basis for a higher rating under any criteria in 
affect during the pendency of the appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the veteran's 
neck disability caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.

II.  IR- right shoulder disability

Procedural background

In an October 1989 rating decision, the veteran was granted 
separate service connection for status post modified radical 
neck dissection with right upper extremity weakness (major 
arm).  He was assigned a 30 percent evaluation pursuant to 
Diagnostic Code 5323-5301, effective January 1, 1990.  The 
veteran did not appeal that determination.

In August 1991, the veteran requested an increased rating for 
his service-connected 
status post modified radical neck dissection with right upper 
extremity weakness.  In the April 1992 rating decision on 
appeal, the veteran's 30 percent evaluation was continued.  

The matter ultimately came before the Board in September 
1995, and following additional development, again in February 
1998.  At that time, the Board issued another remand 
instructing the RO to consider whether separate ratings were 
warranted for the veteran's service-connected neck and right 
upper extremity injuries.  In response, the RO assigned 
separate ratings in a January 2003 rating decision.  A 30 
percent rating for a right shoulder disability was continued 
under Diagnostic Code 5201, beginning August 1991.  

Factual background

The veteran was examined by VA in September 1991.  He 
complained of stiffness in his right shoulder joint.  He had 
some difficulty with movement.  

Objectively, the right shoulder joint had flexion limited to 
about 45 degrees.  Abduction was limited to about 60 degrees 
and extension was limited to about 15 degrees.  The veteran 
was unable to raise his arm above the shoulder region.  

In October 1991, the veteran offered testimony before the 
undersigned.  He reported some problems with right shoulder 
motion, especially as to raising his arm.  

The veteran was again examined by VA in February 1992.  He 
reported of right-sided numbness involving the shoulder and 
upper arm.  No objective orthopedic findings were noted, as 
the examination primarily concerned sinus disabilities.  

The veteran was next examined by VA in August 1996.  At that 
time, he complained of right shoulder weakness.  He also had 
pain in the anterior shoulder and pectoral region.  He denied 
problems with right shoulder motion but reported cramping and 
weakness with prolonged use of the right upper extremity.  

Upon objective examination, the veteran had positive atrophy 
of the trapezius and the superior aspect of the pectoralis 
major and pectoralis minor.  His right shoulder range of 
motion was as follows: forward flexion to 100 degrees; 
extension to 20 degrees; abduction to 130 degrees; internal 
rotation to 90 degrees; and, external rotation to 90 degrees.  
Additionally, there was suprapinatus wasting with loss of 
glenohumeral depression with abduction.  The remainder of the 
right upper extremity examination was normal, including deep 
tendon reflexes and muscle strength findings.  Sensation was 
grossly intact other than sensation on the anterior lateral 
aspect of the deltoid, which was supplied by the axillary 
nerve whose sensory branches appeared to be affected.  

The assessment was status post right shoulder weakness 
secondary to supraspinatus atrophy and axillary nerve 
dysfunction, sensory, directly related to right radical neck 
dissection.  X-rays of the right shoulder were negative.

In November 1998, the veteran was again examined by VA.  He 
complained of right shoulder stiffness and soreness for which 
he usually took muscle relaxers.  
Objectively, there was slightly decreased elevation of the 
right shoulder.  

In a separate examination, also in November 1998, the veteran 
complained of cramps and pain in the right upper shoulder 
area.  His symptoms occurred randomly, though were worse with 
lifting objects of 50 pounds or greater.  He had no specific 
problems as to motion of the shoulder joint.  He took a 
muscle relaxer in the evenings.  

Examination of the right shoulder revealed no obvious 
crepitus with passive motion.  Regarding range of motion, the 
veteran had forward flexion to about 120 degrees.  Extension 
to only 20 degrees.  The veteran had abduction to about 70 
degrees.   Internal rotation was to 70 degrees and external 
rotation was to about 60 degrees.  X-rays were essentially 
normal.  The veteran stated that his limitation of right 
shoulder motion was stable since his surgery and had not 
changed significantly.  

The veteran was most recently examined by VA in May 2004.  He 
reported constant numbness in the right shoulder region.  He 
also experienced cramping.  Certain weather conditions 
exacerbated his symptomatology and caused shooting pain down 
his right arm.  He also reported flare-ups once every week or 
two.  They lasted for about 2 days in duration and made it 
difficult for the veteran to work.  He denied significant 
degradation in his condition with repetitive motion.  He 
occasionally took Tylenol for baseline pain.  

Upon physical examination, an obvious soft tissue deficit was 
indicated as to the right trapezius region.  There were no 
open wounds and no brace or orthotic was used.  

Regarding range of motion, the veteran had forward flexion to 
100 degrees.  He had extension to 30 degrees.  Abduction was 
to 90 degrees.  Finally, both internal and external rotation 
were to 60 degrees.  The veteran's right shoulder obviously 
sat in a forward position with almost a forward collapse of 
the right shoulder girdle toward the center of the body 
anteriorly.  His right hand was neurovascularly intact.  
Muscle strength was only 3/5 in the right biceps, 4/5 in the 
right triceps and 4/5 in the forearm musculature including 
flexors and extensors of the wrists and fingers.  Grip 
strength was 4/5 in the right, as compared to the left.  
Examination of the left arm was within normal limits with 5/5 
strength throughout.  

Following the objective examination, the veteran was 
diagnosed with massive soft tissue defects in the right 
shoulder region.  

Analysis

The veteran is currently assigned a 30 percent evaluation for 
a right shoulder disability pursuant to Diagnostic Code 5201.  
Under this Code section, an evaluation of 30 percent is 
warranted where the evidence shows limitation of motion of 
the major extremity to midway between side and shoulder 
level, or where the minor extremity is limited in motion to 
25 degrees from the side.  A 40 percent evaluation is for 
application where the major extremity is limited in motion to 
25 degrees from the side.  

Here, the involved right arm is the veteran's major 
extremity.  Therefore, the next-higher 40 percent rating is 
available if abduction is limited in motion to 25 degrees.  
However, the evidence does not demonstrate such limitation.  
Rather, the veteran had abduction to about 60 degrees upon 
examination in September 1991.  In August 1996, he had 
abduction to 130 degrees.  Next, in November 1998, the 
veteran had abduction to about 70 degrees.  Most recently, VA 
examination in May 2004 revealed abduction to 90 degrees.  

Based on the foregoing, then, the criteria for the next-
higher 40 percent evaluation under Diagnostic Code 5201 have 
not been satisfied.  Moreover, such higher rating is not 
warranted even when considering additional functional 
limitation due to factors such as pain and weakness, as 
instructed by 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 206-07 (1995).  Indeed, VA examination 
findings in August 1996 showed normal strength in the right 
arm.  Furthermore, while a November 1998 VA examination 
report noted the veteran's use of muscle relaxers, he denied 
any specific problems as to motion of the shoulder joint at 
that time.  Additionally, upon VA examination in May 2004, it 
was noted that the veteran did not use any braces or 
orthotics in association with his right shoulder disability.  
Finally, to the extent that the veteran has raised consistent 
complaints of discomfort, with flare-ups several times 
monthly, such factors have already been accounted for in the 
assignment of the current 30 percent evaluation.  

The Board has also considered whether any alternate 
Diagnostic Codes may afford an increased rating here.  
However, as there is no showing of ankylosis, Diagnostic Code 
5200 is not for application.  As there is no impairment of 
the humerus, Diagnostic Code 5202 is similarly inapplicable.  
No other code sections could afford a higher rating here.  

In conclusion, the 30 percent evaluation currently assigned 
for the veteran's right shoulder disability is appropriate 
and there is no basis for a higher rating at this time.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.



III. IR- atrophy of the salivary glands with impairment of 
mastication

Factual background

The veteran underwent a VA ear, nose and throat examination 
in September 1991.  The shape of his nose was within normal 
limits.  The nasal passages were also normal and there was no 
interference with breathing space.  There was no purulent 
discharge.  

The veteran offered testimony at an October 1991 RO hearing.  
He described saliva problems that arose due to his radiation 
treatment.  He had to take a bottle of water everywhere he 
went.  It also affected his eating.   

A February 1992 VA clinical record also indicated a decrease 
in salivary function.  

Upon VA examination in February 1992, the veteran explained 
that, as a result of radiation treatment for his nasopharnyx 
cancer, his mouth was dry and uncomfortable.  He had to drink 
a great quantity of fluids and also had to sleep with a 
humidifier on.  Objectively, the tongue and lips were normal.  
The examiner commented that the radiation therapy atrophied 
the veteran's salivary glands.  

A March 1994 VA outpatient treatment record indicated a 
complaint of dry mouth.

The veteran again complained of a dry mouth upon VA 
examination in September 1996.  He stated that he could not 
eat any salty or dry food.  He also needed to drink a lot of 
fluids.  He often carried water with him during the day to 
replace the lack of saliva.  The veteran also reported 
difficulty raising his voice.  His throat often felt sore.

Oral cavity examination showed no masses.  The oropharynx and 
hypopharnyx were free of tumors but were notable for some 
thickened inspissated mucous secretion.  The larynx was 
normal in appearance with the true vocal cord mobile and 
equal bilaterally, with no lesions.  The VA examiner 
recommended that the veteran use artificial saliva or keep 
water with him at all times.  The examiner also commented 
that the veteran's deficiencies in saliva production were 
responsible for his complaints of dry throat and hoarseness.  

The veteran was next examined by VA in November 1998.  He 
complained of a dry mouth.  Examination of the oral cavity 
and oropharynx revealed intact mucosa without lesions.  There 
were no palpable masses.  The diagnosis was decreased saliva 
production secondary to radiation therapy for nasophayngeal 
carcinoma.  

In a separate VA dental examination, also dated in November 
1998, salivary flow appeared to be moderately reduced.

A May 2004 VA outpatient treatment report indicated 
impairment of mastication as a result of continued atrophy of 
the salivary glands.  

Analysis

The veteran is presently assigned a 30 percent evaluation for 
atrophy of the salivary glands with impairment of 
mastication.  When the appeal was initiated, this disability 
was evaluated under Diagnostic Code 8209.  That Code section 
afforded a 30 percent rating for complete paralysis of the 
ninth cranial nerve.  No higher rating was available.

Effective June 10, 1999, the rating schedule was amended.  At 
that point, the veteran's atrophy of the salivary glands with 
impairment of mastication was rated 
pursuant to Diagnostic Code 7200-7203.  Under 7203, which 
pertains to stricture of the esophagus, a 30 percent rating 
is warranted for moderate impairment.  A 50 percent 
evaluation applies where the evidence demonstrates severe 
impairment, permitting liquids only.  

The objective evidence does not establish that the veteran's 
atrophy of the salivary glands has relegated him to a 
liquids-only diet.  As such, the criteria for the next-higher 
50 percent rating under Diagnostic Code 7203 have not been 
satisfied.

The Board must also consider whether there exists any other 
means by which a higher rating might be afforded.  In this 
vein, Diagnostic Code 7200 instructs the rater to evaluate 
injuries of the mouth as for disfigurement or impairment of 
mastication.  Here, there is no disfigurement at issue.  
Thus, only impairment of mastication need be considered.  

In evaluating the veteran's mastication impairment, the Board 
arrives at Diagnostic Code 5325.  That Code section addresses 
fascial muscle injury.  While the veteran's mastication 
problems do not actually stem from fascial injury, Diagnostic 
Code 5325 is nevertheless for consideration by analogy.  See 
38 C.F.R. § 4.20.  

Diagnostic Code 5325 instructs that fascial muscle injury 
should be evaluated as seventh cranial nerve neuropathy.  It 
is noted that, where there is impairment of mastication, a 
minimum 10 percent rating applies.  

Impairment of the seventh cranial nerve is addressed in 
Diagnostic Code 8207.  For incomplete, moderate paralysis, a 
10 percent evaluation is warranted.  A 20 percent rating 
applies where the evidence reveals incomplete, severe 
paralysis.  Finally, a 30 percent evaluation is warranted for 
complete paralysis.  

The veteran is already in receipt of the maximum available 
rating under Diagnostic Code 8207.  Thus, that Code section 
cannot serve as a basis for an increased rating.  Moreover, 
the Board has exhausted all other potentially applicable Code 
sections as to the veteran's atrophy of the salivary glands.  

In conclusion, the presently assigned 30 percent evaluation 
under Diagnostic Code 7203 appropriately reflects the 
symptomatology associated with the veteran's atrophy of the 
salivary glands with impairment of mastication.  There is no 
basis for a higher rating for any part of the claims period.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).
 


IV.  IR- diminished sense of smell

Factual background

The veteran underwent a VA ear, nose and throat examination 
in September 1991.  The shape of his nose was within normal 
limits.  The nasal passages were also normal and there was no 
interference with breathing space.  There was no purulent 
discharge.  

Upon VA examination in February 1992, the veteran explained 
that radiation treatment for his nasopharnyx cancer had 
diminished his sense of smell.  He stated that his ability to 
smell was "markedly impaired."   The examiner commented 
that the radiation therapy atrophied the veteran's salivary 
glands, secondarily causing impaired smell.

The veteran again complained of a deceased sense of smell 
upon VA examination in September 1996.  He stated that he was 
aware of his diminished olfactory senses because others 
pointed out to him that he was applying too much cologne.  

Objectively, the intranasal structures were intact.  The 
nasopharynx was free of tumor and there were no masses.  The 
VA examiner commented that the veteran's decreased sense of 
smell was a result of his radiation therapy, both secondary 
to xerostomia (loss of saliva production) and due to changes 
in the terminal fibers of the olfactory nerve.  The examiner 
also believed that the veteran had entrapted mucous that was 
becoming inspissated in the sinuses.  

The veteran was next examined by VA in November 1998.  At 
that time, examination of the nose revealed a septum deviated 
slightly to the right.  The middle turbinates and inferior 
turbinates were intact without lesions.  Rigid endoscopy was 
performed and no polyps or lesions were found.  The 
nasopharynx was also without lesion.  There was slight 
scarring around the region of the right Eustachian tube 
opening, likely secondary to radiation therapy.  No lesions 
were noted.  

The veteran was most recently examined in May 2004.  He 
complained of a decreased sense of smell.  Objectively, the 
veteran was able to correctly identify coffee by sense of 
smell.  He failed to identify soap.  He was also able to 
identify alcohol.  The veteran's loss of smell was deemed to 
be partial.  

Analysis

The veteran is presently in receipt of a noncompensable 
rating for diminished sense of smell.  When the appeal was 
initiated, this disability was evaluated under Diagnostic 
Code 8209.  That Code section affords a 10 percent evaluation 
for incomplete, moderate paralysis of the ninth cranial 
nerve.  A 20 percent rating applies where there was 
incomplete, severe paralysis of the cranial nerve.  Finally, 
a 30 percent rating is warranted for complete paralysis of 
the ninth cranial nerve. 

The evidence fails to reveal any ninth cranial nerve 
paralysis as would warrant a compensable rating under 
Diagnostic Code 8209.  Thus, the noncompensable evaluation 
for diminished sense of smell is appropriate. 

Effective June 10, 1999, the rating schedule was amended.  As 
of that time, decreased sense of smell is rated under 
Diagnostic Code 6275.  A 10 percent rating is warranted where 
there is a complete loss of smell sense.  

The objective evidence here does not reveal a complete loss 
of the ability to smell.  To the contrary, upon VA 
examination in July 2004, the veteran was able to correctly 
identify coffee and alcohol by sense of smell.  Thus, the 
veteran's loss of smell was deemed to be partial.  As such, 
Diagnostic Code 6275 does not serve as a basis for a 
compensable rating here.  Moreover, no alternate Diagnostic 
Codes apply.  

In conclusion, the veteran's currently assigned 
noncompensable rating for diminished sense of smell is 
appropriate and there is no basis for a higher evaluation for 
any part of the claims period.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
diminished sense of smell  caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.

V.  IR- diminished sense of taste

Factual background

The veteran offered testimony at an October 1991 personal 
hearing.  He stated that he was experiencing diminished sense 
of taste.  He reported that he had to put excessive amounts 
of seasoning on his foods.  He explained that, after his 
radiation treatments, food was not the same.

A February 1992 VA consultation report indicated a decrease 
in sense of taste.  

Upon VA examination in February 1992, the veteran explained 
that, as a result of radiation treatment for his nasopharnyx 
cancer, his taste buds were diminished.  Objectively, the 
tongue and lips were normal.  The examiner commented that the 
radiation therapy atrophied the veteran's salivary glands.  A 
separate VA examination report, also dated in February 1992, 
contained a diagnosis of impaired taste secondary to x-ray 
therapy.

The veteran again complained of a dry mouth upon VA 
examination in September 1996.  He stated that he could not 
eat any salty or dry food.  He also needed to drink a high 
volume of fluids.  He often carried water with him during the 
day to replace the lack of saliva.  He also complained of 
impaired taste sense.  

Oral cavity examination showed no masses.  The oropharynx and 
hypopharnyx were free of tumors but were notable for some 
thickened inspissated mucous secretion.  The larynx was 
normal in appearance with the true vocal cord mobile and 
equal bilaterally, with no lesions.  The VA examiner 
recommended that the veteran use artificial saliva or keep 
water with him at all times.  

The veteran was next examined by VA in November 1998.  He 
complained of a decreases sense of taste.  Examination of the 
oral cavity and oropharynx revealed intact mucosa without 
lesions.  There were no palpable masses.  The diagnosis was 
decreased saliva production secondary to radiation therapy 
for nasophayngeal carcinoma.  
 
The veteran was most recently examined in May 2004.  He 
complained of a decreased sense of taste.  Objectively, the 
veteran was able to correctly identify sweet (sugar), sour 
(lemon/orange) and salty (salt) tastes.  He failed to 
identify a bitter item (diluted acetic acid) in the taste 
test.  The veteran's loss of taste was deemed to be partial.  

Analysis

The veteran is presently in receipt of a noncompensable 
rating for diminished sense of taste.  When the appeal was 
initiated, this disability was evaluated under Diagnostic 
Code 8209.  That Code section affords a 10 percent evaluation 
for incomplete, moderate paralysis of the ninth cranial 
nerve.  A 20 percent rating applies where there was 
incomplete, severe paralysis of the cranial nerve.  Finally, 
a 30 percent rating is warranted for complete paralysis of 
the ninth cranial nerve. 

The evidence fails to reveal any ninth cranial nerve 
paralysis as would warrant a compensable rating under 
Diagnostic Code 8209.  Thus, the noncompensable evaluation 
for diminished sense of smell is appropriate. 

Effective June 10, 1999, the rating schedule was amended.  As 
of that time, decreased sense of smell is rated under 
Diagnostic Code 6276.  A 10 percent rating is warranted where 
there is a complete loss of taste sense.  

The objective evidence here does not reveal a complete loss 
of the ability to taste.  To the contrary, upon VA 
examination in May 2004, the veteran was able to correctly 
identify sweet (sugar), sour (lemon/orange) and salty (salt) 
tastes.  Thus, the veteran's loss of taste was deemed to be 
partial.  As such, Diagnostic Code 6276 does not serve as a 
basis for a compensable rating here.  Moreover, no alternate 
Diagnostic Codes apply.  

In conclusion, the veteran's currently assigned 
noncompensable rating for diminished sense of taste is 
appropriate and there is no basis for a higher evaluation for 
any part of the claims period.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
diminished sense of taste  caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2004) is not warranted.




ORDER

Entitlement to an evaluation in excess of 20 percent for a 
neck disability is denied.

Entitlement to an evaluation in excess of 30 percent for a 
right shoulder disability is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for atrophy of the salivary glands with impairment of 
mastication is denied.

Entitlement to a compensable initial rating for diminished 
sense of smell is denied.

Entitlement to a compensable initial rating for diminished 
sense of taste is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


